EXHIBIT 4.2 AUXILIO, INC. AMENDMENT TO 2 (as adopted by the Board of Directors on August 4, 2011) This Amendment to the 2011 Stock Incentive Plan (the “Plan”) of Auxilio, Inc., a Nevada corporation (the “Company”), is made effective as of August 4, 2011. WHEREAS, the Plan was established and adopted by the Board of Directors of the Company (the “Board”) on March 17, 2011 and approved by the shareholders of the Company on May 19, 2011; WHEREAS, the Company has previous established and adopted a 2001 Stock Option Plan, 2003 Stock Plan, 2004 Stock Option Plan and 2007 Stock Option Plan, as amended (collectively, the “Predecessor Plans”); WHEREAS, an aggregate of 5,182,402 shares are, as of the date of this Amendment, subject to outstanding stock options under the Predecessor Plans (the “Outstanding Predecessor Plan Options”); and WHEREAS, pursuant to Section 10.1 of the Plan, on August 4, 2011, the Board of Directors approved an amendment to the Plan to provide that the Outstanding Predecessor Plan Options shall be rolled into the Plan in connection with the termination of the Predecessor Plans. NOW, THEREFORE, the Plan is hereby amended as follows: 1.
